ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2020 has been entered.

Allowable Subject Matter
Claims 1-4, 8-14 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 

	determining internal battery information comprising potential information of an internal material of the battery based on the physical quantity information by using a battery model, wherein the battery model is a model obtained by replacing a first function of an electrochemical model with a neural network model
	wherein the neural network model is configured to generate the internal battery information in the current period using current information in the current period, an ion concentration in an electrolyte calculated in a previous period, electronic potential information determined in the previous period, and ionic potential information determined in the previous period

Claims 2-4, 8-10 and 20 are allowable due to their dependence on allowable claim 1.
Claim 11 contains an apparatus with substantially similar clam language. Claims 12-14 and 18-19 are allowable due to their dependence on allowable claim 11.

The amendments and arguments made by the Applicant on July 20, 2020, of independent claims 1 and 11, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, “determining internal battery information comprising potential information of an internal material of the battery based on the physical quantity information by using a battery model, wherein the battery model is a 
Prada et al (US 2011/0054816) does not teach specifically the above limitations, but teaches a method of estimating the internal state of an electrochemical system by a zero-dimensional electrochemical mathematical model for estimating the characteristics of a battery that are not directly measurable during operation and specifically in the claims of the instant application:
 receiving physical quantity information about a sensed physical quantity of a battery (¶116; such as current and temperature as inputs); determine internal battery information comprising potential information of an internal material of the battery based on the physical quantity information (Abstract, claim 20, ¶116; such as voltage and then state of charge and temperature as outputs, based on mathematical model being used): determining state information of the battery based on ion concentration (zero-dimensional model; ¶129-132).
Additionally, Mizuno et al (US 2006/0181245) does not teach specifically the above limitations, but teaches a method and apparatus for detecting charged state of secondary battery based on neural network calculation. And Mingant et al (US 2012/0078552) teaches an in-situ battery diagnosis method using electrochemical .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY A DELOZIER/Examiner, Art Unit 2857      


/REGIS J BETSCH/Primary Examiner, Art Unit 2857